NOT FOR PUBL[CATION

UNITED STATES DlSTRICT COUR'I`
DlSTRICT OF NEW JERSEY

 

SHAMS[DDIN A. ABDUR-RAHEEM,
Civil Action No. 15-1743 (MAS) (TJB)
Plaintiff,
v. : OPINION

NEW JERSEY DEPARTMENT OF
CORRECTIONS, et al.,

Defendants.

 

SHIPP, District Judge

Pro se Plaintift` Shamsiddin A. Abdur-Raheem, confined at New Jersey State Prison
(“NJSP”) in Trenton, New Jersey, filed a Complaint pursuant to 42 U.S.C. § 1983, alleging various
violations of his constitutional rights and other related state law claims. Presently before the Court
is Defendants’ Second Motion to Dismiss (“Motion") Plaintiff’s Amended Complaint pursuant to
Federal Rules of Civil Procedure (“FRCP”) 12(b)( l ) and 12(b)(6). (Mot., ECF No. 91-1.) Plaintiff
opposes the Motion. (.S'ee Pl.’s Opp’n Br., ECF No. 94.) For the reasons stated below, the Court
grants the Motion in part, and denies it in part.

I. PROCEDURAL BACKGROUND

On March 10, 2015, Plaintiff` filed a civil rights complaint setting forth a litany of claims.
(Compl., ECF No. l.) Upon screening, the Court dismissed Defendant New Jersey Dcpartment of
Corrections on immunity grounds, and allowed Plaintiff’s individual claims to proceed. (Op. &
Order, Apr. 30, 2015, ECF Nos. 5 & 6.) Defendants filed a motion to dismiss On October 20, 2015.

(First Mot. to Dismiss, ECF No. 24.) The Court denied the motion to dismiss on Plaintifl"s First

Amendment claim arising out of the prison’s cell phone rule, as well as PlaintifPs retaliation claim
arising out of alleged fabricated disciplinary proceedings (Op. & Order, Mar. 20, 2017, ECF Nos.
59-60.) The Court granted the motion to dismiss on all other claims. (ld.) Plaintiff filed a motion
for reconsideration of that order, which the Court denied. (Mem. Op., Nov. 7, 2017, ECF No. 68.)
On February 7, 2018, Plaintiff filed a motion to amend his complaint. (Mot. to Amend, ECF No.
76.) The Court granted Plaintiff"s motion. (Order, Mar. 22, 2018, ECF No. 84.) On Apri15,2018,
Plaintiff filed an Amended Complaint raising numerous claims against various defendants (Am.
Compl., ECF No. 87.) On May 16, 2018, Defendants Antonio Campos, Stephen D’llio, John
Falvey, Corey Forbes, Donald Kilpatrick, Gary M. Lanigan, and George Robinson filed the instant
Motion. (Mot.) Plaintiff` filed a brief in opposition (Pl.’s Opp’n Br.), Defendants filed a reply,
(Reply, ECF No. 97), and Plaintiff filed a sur-reply (Sur-Reply, ECF No. 98).

In his Amended Complaint, Plaintiff raises numerous claims, many of which were
thoroughly addressed and dismissed in this Court’s opinion granting in part, and denying in part,
Defendants’ first motion to dismiss the complaint (see Op., Mar. 20, 2017), as well as in this
Court’s memorandum opinion denying Plaintiff”s motion f`or reconsideration (Mem. Op., Nov. 7,
2017). Familiarity with those opinions is presumed, and the Court will not recount the factual
background or the Court’s analysis of those claims in detail here.

lI. LEGAL STANDARD

Under FRCP l2(b)(1), a party may move to dismiss a complaint for lack of subject matter
jurisdiction. Because federal courts are courts of limited j urisdiction, the party seeking to invoke
the court’s jurisdiction bears the burden of proving the existence of subject matter jurisdiction

See Kokkonen v. Guardian L{'fe Ins. Co. of Am., 511 U.S. 375, 377 (1994). Under Rulel 12(b)(l ),

 

l All references to rules herein refer to Federal Rules of Civil Procedure.

l-)

the court’s jurisdiction may be challenged either facially (based on the legal sufficiency of the
claim) or factually (based on the sufficiency of a jurisdictional fact). Gould Elecs. Inc. v. Um'ted
Smres, 220 F.3d 169, 176 (3d Cir. 2000). On a facial attack, the Court considers only the
allegations of the complaint and documents referenced therein, construing them in the light most
favorable to the plaintiff. Pearson v. Chugach th. Svcs. Inc., 669 F. Supp. 2d 467, 469-70 (D.
Del. 2009). On a factual attack, “no presumptive truthfulness attaches to plaintiffs allegations,
and the existence of disputed material facts will not preclude the trial court fi'om evaluating for
itself the merits of jurisdictional claims. Moreover, the plaintiff will have the burden of proof that
jurisdiction does in fact exist.” Mortensen v. First Fed. Sav. & Locm Ass 'n, 549 F.2d 884, 891 (3d
Cir. 1977).

In resolving a motion to dismiss for failure to state a claim under Rule 12(b)(6), “courts
accept all factual allegations as true, construe the complaint in the light most favorable to the
plaintiff, and determine whether, under any reasonable reading of the complaint, the plaintiff may
be entitled to relief." Fowler v. UPMC Slmdyside, 578 F.3d 203, 210 (3d Cir. 2009) (quoting
Pliillips v. Cty. ofAHegheny, 515 F.3d 224, 233 (3d Cir. 2008)). In other words, a complaint
survives a motion to dismiss if it contains sufficient factual matter, accepted as true, to “state a
claim to relief that is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to
draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroji v.
lqbal, 556 U.S. 662, 678 (2009). “A pleading that offers ‘labels and conclusions’ or ‘a forrnulaic
recitation of the elements of a cause of action will not do.”’ Id. (quoting Tir’onib{v, 550 U.S. at
555). Furthermore, pro se pleadings are liberally construed See Glunk n Noone, 689 F. App’x

137, 139 (3d Cir. 2017). Nevertheless, “pro se litigants still must allege sufficient facts in their

L.¢J

complaints to support a claim." Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir.
2013).
lII. ANALYSIS

The Amended Complaint includes the following causes of action: (l) due process
violations; (2) a fi'eedom of speech violation; (3) state law negligence, gross negligence, and
intentional infliction of emotional distress; (4) an equal protection violation; (5) an Eighth
Amendment cruel and unusual punishment violation; (6) violations under New Jersey’s Open
Public Records Act (“OPRA"); (7) denial of access to the courts; (8) deprivation of property;
(9) denial of right to petition the government; (10) violations under the New Jersey Civil Rights
Act; and (l l) libel and slander claims. (Am. Compl. 26~54.) Defendants seek to dismiss the
Amended Complaint, with the exception of the two claims that have previously been permitted by
this Court_Plaintiff’s claim arising out of the New Jersey Department ofCorrections’ (“NJDOC”)
cell phone policy, and Plaintiff’s retaliation claim.1 (Mot. 1-2.) Defendants move to dismiss the
state law claims, and claims against them in their official capacities, pursuant to Rule 12(b)(l).
(Id. at 5.) With respect to the remaining claims, Defendants allege that the Amended Complaint
fails to state a claim for relief because Plaintiff provides limited additional facts to cure his original
deficiencies (]a'. at 1-2.)

A. Oflicial Capacig

lt is well established that “[s]tate officers sued for damages in their official capacity are not

‘persons”’ under § 1983. Hafer i-'. Melo, 502 U.S. 21, 27 (1991); Will v. Mich. Dep't ofSrate

 

2 In their reply brief, Defendants concede that Plaintiff raises due process violations against
Defendants D’llio and Campos, but choose not to address those claims in the instant Motion. (See
Reply Br. 6 n.2.) Accordingly, the Court Will not address those claims here.

Police, 491 U.S. 58, 71 (1989). Accordingly, Plaintiffs’ § 1983 claims for damages against the
Defendants in their official capacities are dismissed with prejudice

B. Duc Process Claims

l. lavolzmtmj) Protective Custody

Defendants allege that Plaintist due process claims arising out of his placement in
Involuntary Protective Custody (“IPC”) should be dismissed for failure to state a claim. (Mot. 12.)
The Court agrees. lt is clear that Plaintiff is attempting to revive his lPC claim, by reasserting that
his placement in IPC without a hearing violates his due process rights and that his inability to
congregate with other inmates amounts to a constitutional violation. (Am. Compl. 8.) Plaintiff,
however, adds no significant facts that Would change this Court’s analysis from when it initially
dismissed this claim and subsequently denied Plaintiff's motion for reconsideration As previously
explained, the Supreme Court’s decision in Sandin v. Conner, 515 U.S. 472 (1995), foreclosed the
argument that placement in segregated confinement necessarily violates an inmate’s due process
rights. 515 U.S. at 486. Because Plaintiff` cannot establish an underlying “deprivation of a legally
cognizable liberty interest,” Huertas i'. Sec'y Pa. Dep't of Corr., 553 F. App’x 64, 66 (3d Cir.
2013), he fails to demonstrate a violation of his due process ri ghts. The Court, therefore, grants
Defendants’ Motion on Plaintiff"s due process claim arising out of his placement in IPC for reasons
already expressed in its March 20, 2017 and November 7, 2017 Opinions.

2. Gri`evances

ln his Amended Complaint, Plaintiff asserts a due process violation against Defendant
Kilpatrick for failing to process his grievances after his property was confiscated. (Am. Compl.
27.) Defendants contend that inmates have no due process right to a prison grievance procedure.

(Reply Br. 5-6.) Defendants’ Motion is granted with respect to Plaintist due process claim

against Defendant Kilpatrick. See Daw's v. N.J. Dep ’t of Corr., No. 17-6898, 2018 WL 4179462,
at *9 (D.N..l. Aug. 31, 2018) (quoting Heleva v. Kramer, 214 F. App’x 244, 247 (3d Cir. 2007)).
(“Prisoners do not have a constitutional right to prison grievance procedures Thus, defendants’
alleged obstruction of such procedures is not independently actionable.”)

C. State Law Tort Claims

Defendants contend, once again, that Plaintiff’s state law tort claims -negligence, gross
negligence, and intentional infliction of emotional distress_should be dismissed because Plaintiff
failed to file a timely notice of tort claim under New Jersey state law. (Mot. 14.) The Court
addressed this claim in its March 20, 2017 Opinion, explaining that because Plaintiff had not pled
that he filed the notice of tort claim, he failed to demonstrate the basis of the Court’s jurisdiction
as required under Rule 8. (See Op. 14-19, ECF No. 59.) In the Amended Complaint, Plaintiff
pleads that he filed a notice of tort claim. (See Am. Compl. 25; Opp’n Br. 18.) Defendants argue
that this contradicts the exhibit attached to their initial motion to dismiss, which contains a
certification establishing that there is no public record of Plaintiff having filed a notice of tort
claim. (See Certification, ECF No. 24-4.)

The Court is mindfi.ll that, except in limited circumstances it may not consider matters
outside the pleadings in deciding a motion to dismiss without converting the motion into one for
summary judgment See In re Rockefeller Cir. Props., !nc. Sec. Litr'g., 184 F.3d 280, 287 (3d Cir.
1999). Thus, the Court is required to accept as true the facts contained in Plaintist Amended
Complaint and cannot, for purposes of this Motion, dismiss Plaintiff’s state law tort claims on the
basis of the certification. As such, the Court denies Defendants’ Motion on Plaintist state law

tort claims for negligence, gross negligence, and intentional infliction of emotional distress

D. Egual Protection Claims

Plaintiff alleges that Defendants, when committing their many acts of alleged misconduct,
denied him equal protection of the law as a class of one by singling him out over other inmates
(Am. Compl. 38-40.) Plaintiff raises his equal protection claim for the first time in his Amended
Complaint. Defendants contend that Plaintiff fails to make an equal protection argument. (Mot.
17-19.)

In order to plead a claim for a violation of equal protection, a plaintiff must allege either
that he is “a member of a protected class and was treated differently from [others not belonging to
that class], or [that] he belongs to a ‘class of one’ and was treated differently from others similarly
situated without any rational basis for the difference in treatment.” Wojford v. Lanigan, No.
14-5723, 2015 WL 9480016, at *5 (D.N.J. Dec. 28, 2015) (citing Vill. of Willowbrook v. Oleclz,
528 U.S. 562, 563 (2000)). Where a plaintiff fails to identify a suspect class to which he or she
belongs or show that defendants violated a fundamental right, his or her claim must be brought
pursuant to a “class-of-one" theory. See Danihel v. Oj]ice of Presr'dent of U.S., 616 F. App’x 467,
470 (3d Cir. 2015). To state a claim under such a theory, a plaintiff must show that “(l) the
defendant treated him or her differently from others similarly situated, (2) the defendant did so
intentionally, and (3) there was no rational basis for the difference in treatment.” Over'ly v.
Garman, 599 F. App’x 42, 43 (3d Cir. 2015) (quoting Hz`ll v. Bororrgh of Kr.'t:rown, 455 F.3d 225,
239 (3d Cir. 2006)).

The Court first notes that “[p]risoners . . . are not considered members of a protected class."
Sl`mms v. Shartle, No. 12-5012, 2013 WL 1089276, at *2 (D.N..I. Mar. 13, 2013). Thus, Plaintiff
can only prevail on his equal protection claim by providing facts establishing that Defendants’

actions were intentional and that there was no rational basis for the alleged difference in treatment.

Plaintiff has not provided such facts For example, Plaintiff states that Defendant Forbes placed
contraband in his cell, fabricated disciplinary charges against him and caused Plaintiff’s property
to become missing (Am. Compl 38.) Apart from his conclusory allegations that he was “singled
. . . out" for these actions, he provides no facts establishing that he, as opposed to other inmates
was intentionally treated this way. See !qbrrl, 556 U.S. at 678 (explaining that a pleading must
offer more than mere labels and conclusions.) As a second example, Plaintiff alleges that
Defendant Kilpatrick confiscated Plaintiff`s legal document and fabricated disciplinary charges
against him, which “singled Plaintiff out” insofar as Kilpatrick allowed other inmates’ legal
material to be secure.3 (Am. Compl. 39.) This argument is similarly conclusory. Accordingly,
Defendants’ Motion is granted on Plaintiff"s equal protection claims
E. Toilet Incident

ii

Plaintiff also reasserts his sanitation claim related to NJSP’s ping-pong toilets”, whereby
upon flushing, the waste in one inmate’s cell enters the toilet in a neighbor’s cell. (Am. Compl.
14.) This time Plaintiff names the Defendants allegedly involved in failing to remedy the issue.
He claims that he submitted grievances to Defendants Alaimo and Campos, who “assumed the
responsibility to respond to these grievances but no remedial action ensued.” (Id.)

The Eighth Amendment right against cruel and unusual punishment extends to the
conditions of an inmate’s confinement Rhodes v. Chapman, 452 U.S. 337, 347 (1981). To prevail

on a conditions of confinement claim, an inmate must be able to allege, “(l) the prison official

deprived the prisoner of the minimal civilized measure of life’s necessities; and (2) the prison

 

3 Plaintiff raises similar “class of one” arguments against numerous other Defendants, arguing,
along the same lines, that the alleged misconduct singled Plaintiff out over other inmates (Am.
Compl. 38-40.) The Motion is granted as to all Defendants with respect to Plaintist equal
protection claims

official acted with deliberate indifference in doing so, thereby exposing the inmate to a substantial
risk of serious damage to [his] future health.“ Chavarriaga v. N.J. Dep 'r of Corr., 806 F.3d 210,
226 (3d Cir. 2015) (citation omitted). Defendants contend that Plaintiff fails to meet either the
objective or subjective prong of his conditions of confinement claim. The Court disagrees and
denies Defendants’ Motion on this claim.

Plaintiff gives sufficient detail to establish the serious nature of the alleged violation_
namely, that his neighbor’s waste has contaminated his toilet and cell. .S'ee Hudson v. McMiHian,
503 U.S. 1, 8 (1992) (quoting Esrelle v. Gamble, 429 U.S. 97, 103 (1976)) (explaining that the
objective component of a conditions of confinement claim is “contextual and responsive to

199

‘contemporary standards of decency. ). Regarding the subjective component, Defendants state
that “Plaintiff pleads no facts indicating that [D]efendant Campos became aware that the problem
with the toilets constituted an excessive risk to Plaintiff"s health or safety and then acted
deliberately indifferent with regard to that risk.” (Mot. 22.) Plaintiff`, however, does state that he
made Defendants Campos and Alaimo aware of the “ping-pong toilets" by submitting grievances
and both Defendants failed to take any remedial action. (Am. Compl. 14.) The Court construes
the allegations in Plaintiff’s Amended Complaint as true and, accordingly, denies Defendants’
Motion on the issue of NJSP’s ping-pong toilets

F. OPRA Vio|ation

Plaintiff realleges his allegation of Defendant Falvey’s violation of New Jersey's OPRA.
(Am. Compl. 19, 43.) The Court reiterates its prior decision declining to grant supplemental

jurisdiction on Plaintiff’s OPRA claims (See Op. 37-40, Mar. 20, 2017.) The Court, accordingly,

grants Defendants’ Motion on Plaintiff`s OPRA claim.

G. Denial of Acccss to the Courts/Right to Petition the Government

Plaintiff reasserts his argument that lie has been denied access to the courts based upon the
confiscation of his legal materials and books (Am. Compl. 45.) Plaintiff explains that the
confiscation of his legal materials by Defendant Forbes caused him “to miss the filing deadline for
his assault claims that resulted in his claims being time-barred and dismissed with prejudice in this
instant action[.]" (Id.) He also states that the confiscation of a legal document by Defendant
Kilpatrick prohibited him from “argu[ing] a legal claim in his direct appeal.” (Ia'.) Finally,
Plaintiff asserts that he was never provided a hearing to challenge the confiscation of his
documents thus eliminating his ability to file a timely notice of appeal.“ (Id.)

As this Court previously explained, in order to establish a plaintiff’s right to access has
been violated, a plaintiff must demonstrate that: “( l) he suffered an ‘actual injury’ (1'. e., that he lost
an opportunity to pursue a nonfrivolous claim); and (2) he has no other remedy . . . that can possibly
compensate for the lost claim." See Schreane v. Holt, 482 F. App’x 674, 676 (3d Cir. 2012) (citing
Mom'oe v. Beard, 536 F.3d 198, 205 (3d Cir. 2008)). Prisoners bringing access to the court claims
“must satisfy certain pleading requirements: The complaint must describe the underlying arguable
claim well enough to show that it is ‘more than mere hope,’ and it must describe the ‘lost remedy."’
Monroe, 536 F.3d at 205-06 (citing Chrr'stopher v. Hcrrbmj), 536 U.S. 403, 416-17 (2002)).
Furthermore, conclusory allegations that an inmate suffered prejudice will not support an access

to courts claim. See Dm'cm v. Merline, 923 F. Supp. 2d 702, 722-23 (D.N..l. 2013). AS such, an

 

4 Plaintiff also maintains that Defendants Campos and D’Ilio should be liable for failing to redress
his grievances related to the confiscation of his documents (Am Compl. 46.) Because a plaintiff
must plead that a defendant was personally involved in any alleged misconduct, see Chavarrr'aga,
806 F.3d at 222, Plaintiff’S argument fails, and the Motion related to Plaintiff"s denial of access to
the Courts is granted as to these Defendants

10

access to courts claim will be subject to dismissal where “the Court [is] lefi to guess whether the
suit had any merit." Sanrr'ers v. Rose, 576 F. App’x. 91, 94 (3d Cir. 2014).

In his Amended Complaint, Plaintiff specifically states that after Defendant Forbes
confiscated Plaintist legal document, “Def`endant Forbes then came to Plaintist cell . . . to return
the document back to Plaintiff.” (Am. Compl. 15.) Plaintiff then states that sometime later,
“Plaintiff voluntarily handed Defendant Kilpatrick the document, and he walked away from
Plaintiff"s cell with the document in hand.“ (Id. at 16.) Thus, Defendant Forbes cannot be liable
for this alleged action, as it was Defendant Kilpatrick that confiscated the legal document.

With respect to Defendant Kilpatrick, Plaintiff states that the confiscation of his legal
document “was the direct and proximate cause of him not being able to raise and argue a legal
claim in his direct appeal, causing it to be denied.” (Irr’. at 45.) Plaintiff has neither elaborated on
the legal claim he was unable to raise, nor described its underlying merits This is insufficient to
state a claim for the denial of access to the courts See Riley v. Ku:ar, No. 17-0516, 2017 WL
4931691, at *5 (M.D. Pa. Oct. 31, 2017) (citing Moriroe, 536 F.3d at 205-06) (“lt is not enough
for an inmate to show some sort of denial of access without further elaboration. . . . In addition,
[t]he complaint must describe the underlying arguable claim well enough to show that it is more
than mere hope, and it must describe the lost remedy.”) (intemal quotation marks omitted).

In his original Complaint, Plaintiff raised a claim that he was assaulted. (See Compl. 6.)
The Court, however, dismissed that claim as untimely. (Op. &. Order, Mar. 20, 2017.) Here, in
Plaintiff’s Amended Complaint, Plaintiff states that his inability to access his legal material while
he was in prehearing detention caused him to miss the filing deadline on his assault claim, which
caused the Court’s dismissal (Am Compl. 45.) As noted by the Court in its Opinion on

Defendants’ first motion to dismiss, Plaintiff was in detention for a limited two-month period. (See

Op. 12, Mar. 20, 2017.) Thus, Plaintiff was free to file his assault claim at any time before or after
the limited period in which he was in detention. Accordingly, Plaintiff fails to establish that he
was actually iry'ured by his inability to access his legal material while in detention. See, e.g.,
Gr'r`mes v. Small, 34 F. App’x 279, 280 (9th Cir. 2002) (holding mere fact that inmate was denied
access to library on seven out of twenty-day period for filing objections to magistrate
recommendation did not amount to actual injury). Furthermore, in his original Complaint, Plaintiff
only made generalized claims that he was assaulted, and he failed to identify the specific
individuals who committed the alleged assaults (See Compl. 6.) Thus, Plaintiff did not provide
sufficient facts to establish that his underlying assault claim was non-frivolous and would have
been permitted to proceed even had it been considered timely. See Schrecme, 482 F. App’x at 676.
Accordingly, Plaintiff fails to prove that he suffered an “actual injury” when he was denied access
to his legal materials while in pre-hearing detention. Id.

Finally, Plaintiff argues that he was denied a hearing to challenge the confiscation of his
legal document which caused him to miss his time to appeal the lack of hearing in the state
appellate courts (Am. Compl. 17, 45.) This claim also fails because Plaintiff has not established
that he had no other remedy to compensate for the lost claim. As the Third Circuit has explained,
the “[d]eprivation of inmate property by prison officials does not give rise to [a] cognizable due
process claim if the prisoner has an adequate post-deprivation state remedy." Crosby \’. Pr'rr::a,
465 F. App’x 168, 172 (3d Cir. 2012) (citing Hrrrlson r'. Palmer', 468 U.S. 517, 533 (1984)). ln
this case, Plaintiff could have filed, and may still be able to file, a tort-action in state court with
respect to his confiscated material. See Willr`ams v. Gcrrtrell, No. 15-5609, 2015 WL 51 10913, at

*3 (D.N..l. Aug. 31, 2015) (explaining that inmates may file a common-law tort action under the

New Jersey Tort Claims Act for deprivation of property.) Accordingly, Defendants’ Motion on
Plaintiff"s denial of access to the Courts claim is granted.

Plaintiff makes a separate legal argument that his right to petition the government was
denied by Defendant Ganesh who failed to file his property grievance. (Am. Compl. 49-50.) The
Court first notes that the denial of access to the court and the denial of the right to petition the
government are analyzed under the same standards See Borouglr of Dru‘yea, Pa. v. Grrarm'er'r', 564
U.S. 379, 387 (201 l) (citation omitted) (“[T]he right of access to courts for redress of wrongs is
an aspect of the First Amendment right to petition the govemment."). I-Iere, because prisoners
have no right to an inmate grievance system nor a right to have complaints heard via such a system,
the alleged interference in Plaintiff"s filing is insufficient to state a cognizable claim for relief
under § 1983. See, e.g., Roberts v. Avr'les, No. 10-5916, 2012 WL 603790, at *l n.4 (D.N.J. Feb.
16, 2012); see also Aclams v. Rr`ce, 40 F.3d 72, 75 (4th Cir. 1994) (“[T]he Constitution creates no
entitlement to grievance procedures or access to any such procedure voluntarily established by a
state”). As such, Plaintiff cannot establish that he suffered an actual injury by the alleged
interference in his right to petition the govemment. See Schreanet, 482 F. App’x at 676. The
Motion is, therefore, granted on Plaintiff's right to petition the government claim.5

H. Degrivation of Propertv

Plaintiff realleges that his rights were violated when Defendant Kilpatrick confiscated his

personal property, consisting of a certain legal document. (Am. Compl. 48.) For the reasons

 

5 Plaintiff makes a separate right to petition the government argument against Defendants
Kilpatrick, Forbes, Campos and D’Ilio, citing the same facts he cited on his denial of access to the
courts claim, The Court will not revisit those arguments In addition, Plaintiff argues that
Defendant Cullen should be liable for failing to file his petition for a rule change on the prison’s
cell phone policy. Because the prison’s cell phone policy was previously permitted, Plaintiff
cannot establish, at this time, that Defendant Cullen caused him to lose a meritorious claim, See
Sclu‘eane, 482 F. App’x at 676.

13

previously expressed by the Court, this argument fails to state a claim. (See Op. 33_34, Mar. 20,
2017); (Mem. Op. 3, Nov. 7, 2017.) Defendant’s Motion, therefore, is granted as to Plaintiffs
claim arising out of his alleged deprivation of property.

I. Libel and Slander

Plaintiff raises for the first time, claims against Defendants Forbes, Kilpatrick,
Zimmerman, and Swift for libel and slander. (Am. Compl. 53_54.) He alleges that Defendants
Forbes and Kilpatrick fabricated written charges against him, (Icl. at 53.) He also alleges that
Defendants Zimmem'ran and Swifi should be liable for “biasly [sic] adjudicating Plaintiff guilty in
writing[.]" (Id.) Defendants respond that Plaintiff references only actions taken by Defendants
which fails to meet the requirements to state a claim for defamation under state law. (Mot. 31.)

Under New Jersey defamation law, “the plaintiff bears the burden of establishing, in
addition to damages that the defendant ‘(1) made a defamatory statement of fact (2) concerning
the plaintiff (3) which was false, and (4) which was communicated to a person or persons other
than the plaintiff`.”’ Petersen v. Meggitt, 969 A.2d 500, 507 (N.J. Super. Ct. App. Div. 2009)
(quoting Feggans v. Billi)zgtan, 677 A.2d 771, 775 (N.J. Super. Ct. App. Div. 1996)). The plaintiff
also bears the burden of proving fault_either negligence or malice-depending on whether the
matter is one of private or public concem. Id. Here, Plaintiff has not provided sufficient facts to
suggest that any of the named Defendants made false statements about Plaintiff; he makes only
conclusory assertions that the charges were fabricated or biased. This fails under the standards
laid out in Iqbal and, therefore, the Motion is granted as to Plaintiff`s libel and slander claims

J. New Jersey Civil Rights Act

Plaintiff contends that he is entitled to recovery under the New Jersey Civil Rights Act

(“NJCRA”). (Am. Compl. 51-52.) Because ‘“[t]his district has repeatedly interpreted NJCRA

analogously to § 1983,” the Court’s analysis is controlling with respect to all the claims addressed
in this Opinion. See Hottenstein v. City of Sea lslc City, No. 11-740, 2011 WL 3651302, at *4
(D.N.J. Aug. 18, 2011).
lV. CONCLUSION

For the reasons set forth above, the Court DEN[ES the Motion as to Defendants Alaimo
and Campos on Plaintist Eighth Amendment claim related to NJSP’s “ping~pong" toilets and
DEN[ES the motion on Plaintiff"s state law tort claims for negligence, gross negligence, and
intentional infliction of emotional distress The Court GRANTS the Motion on all other claims

that Defendants have sought to dismiss in their Motion.

sr` Michael A. Shioo
MrCHAF.L A. SHrPP
UNITED STATES DlSTRICT JUDGE

Dated: December 31, 2018

